Citation Nr: 1008207	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post back 
injury with lumbar strain and degenerative disc disease, 
rated 20 percent disabling prior to May 23, 2008, and rated 
40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy, left lower extremity.

3.  Entitlement to an increased rating for status post neck 
injury with cervical strain, currently rated 20 percent 
disabling.

4.  Entitlement to an increased rating for left shoulder 
strain, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for postoperative 
right knee injury, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for postoperative left 
knee injury, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision rendered by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent rating 
for status post back injury with lumbar strain and 
degenerative disc disease; a 20 percent rating for status 
post neck injury with cervical strain; a 10 percent rating 
for left shoulder strain;, and separate 10 percent ratings 
for postoperative right and left knee injuries.  

In a July 2008 rating decision, the RO granted an increased 
evaluation to 40 percent, for the status post back injury 
with lumbar strain and degenerative disc disease, but only as 
of May 23, 2008, and granted a separate 10 percent rating for 
lumbar radiculopathy, left lower extremity.  The appellant 
did not indicate his satisfaction with either the 40 percent 
evaluation or separate rating; nor did he withdraw his notice 
of disagreement as to the increased rating issue.  The law 
provides that in these circumstances, it is to be presumed 
that the Veteran is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
these ratings are also subject to current appellate review.  

In the Veteran's August 2008 Appeal To Board Of Veterans' 
Appeals (VA Form 9), he requested a hearing before a Veterans 
Law Judge, to be held in Washington, D.C.  However, he failed 
to report for a Board hearing scheduled in January 2010, 
without good cause shown.  The Board construes this action as 
a withdrawal of his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected 
lumbar strain and degenerative disc disease, cervical strain, 
left shoulder strain, right knee injury, left knee injury 
disabilities.  Unfortunately, a remand is required in this 
case.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran was last afforded a VA examination for the noted 
disabilities in May 2008.  Although this examination is not 
necessarily stale, the Veteran's representative argues that 
the 2008 examination no longer adequately portrays the extent 
of the Veteran's symptomatology.  See Written Brief 
Presentation, January 2010.  Also, the Veteran alleges that 
he can barely walk on and/or bend his right knee at all, and 
that he has increased stiffness in his neck.  See Appeal To 
Board Of Veterans' Appeals (VA Form 9), dated August 2008.  
As such, the Board finds that contemporaneous findings are 
needed.  

Additionally, the Veteran, through his representative, has 
indicated there are outstanding and recent VA outpatient 
treatment records which are relevant to the claim on appeal.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA-generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Therefore, 
the RO should request all VA medical records pertaining to 
the Veteran that are dated from April 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA outpatient 
clinical records for this Veteran, from 
April 2008 forward.  All efforts to obtain 
these records must be fully documented in 
the claims file.  

2.  After any additional medical records 
are obtained, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and severity of his service-
connected lumbar strain with degenerative 
disc disease, left lower extremity 
radiculopathy, cervical strain, left 
shoulder strain, and bilateral knee 
disabilities.  The claims folder, a copy of 
this Remand, and any newly obtained VA 
treatment records must be made available to 
and reviewed by the examiner in conjunction 
with the examination report.  Any indicated 
studies, to include neurological studies 
and/or x-rays, should be conducted.

The examiner should identify all residuals 
attributable to the Veteran's service-
connected lumbar strain with degenerative 
disc disease, left lower extremity 
neuropathy, cervical strain, left shoulder 
strain, and bilateral knee disabilities.  

The examiner should identify any nerve(s) 
affected by these service-connected 
disabilities.  The examiner should discuss 
the extent, if any, of paralysis of the 
nerves involved.

The examiner should report the range of 
motion measurements for the lumbar spine, 
cervical spine, left shoulder, and 
bilateral knees in degrees.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should 
additionally be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  

The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the lumbar 
and cervical spine, left shoulder, and 
knees are used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion and/or 
no limitation of function, such facts must 
be noted in the report.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After assuring that the development 
directed above is complete, conduct a de 
novo review and readjudicate the claims on 
appeal.  If any benefit sought remains 
denied the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC and given the 
opportunity to respond, and the claim 
should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
